uRtriNAL,                                                                                  03/26/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: DA 20-0511



                                  No. DA 20-0511


    IN THE MATTER OF:
                                                                      FILED
    S.E.,
                                                                      MAR 2 6 2021
            Respondent and Appellant.                              Bowen Greenwood
                                                                 Clerk of Suprerne Court
                                                                    State of Montana




                  ORDER GRANTING EXTENSION OF TIME


            Upon consideration of Appellant's motion for extension oftime, and
    good cause appearing,
            IT IS HEREBY ORDERED that Appellant is granted an extension
    oftime to and including April 12, 2021, within which to prepare, file, and
    serve Appellant's opening brief on appeal.
            DATED this 26th day of March, 2021.
                                                 For the Court,


                                    By
                                                 Chief Justice




                                     ORDER GRANTING MOTION FOR EXTENSION OF TIME
                                                                             PAGE 1